Citation Nr: 0805585	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  06-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, status post surgeries, to include arthritis.

2.  Entitlement to service connection for a left knee 
disorder, status post surgeries, to include arthritis.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to June 
1964.  The veteran also had some reserve duty with the Army 
Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Osteoarthritis of the right knee, status post surgeries, 
developed as a consequence of parachute jumps taken by the 
veteran during military service.

2.  Osteoarthritis of the left knee, status post surgeries, 
developed as a consequence of parachute jumps taken by the 
veteran during military service.

3.  Degenerative disc disease of the lumbar spine is not 
related to service.  




CONCLUSIONS OF LAW

1.  Osteoarthritis of the right knee, status post surgeries, 
was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Osteoarthritis of the left knee, status post surgeries, 
was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in June 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that his current bilateral knee disorder 
and his current lumbar spine disorder were caused by hard 
landings during parachute jumps completed while on active 
military duty, including an injury during a specific 1962 
landing.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The claim for service connection for the left and right knees

The veteran's report of medical history and examination upon 
entrance into service, both dated July 1961, indicated normal 
knees.  Similarly, examinations in April and May of 1963 also 
indicated normal knees.  Military records indicate that the 
veteran did complete numerous parachute jumps during his 
active duty.  Report of medical history and examination upon 
separation dated June 1964 also noted normal bilateral knees.  
A November 1974 enlistment examination for the Army Reserves 
noted a history of complaints of right knee pain, but 
examination revealed a normal right knee.

Post service medical records revealed treatment for bilateral 
knee disabilities, including multiple surgeries of the 
bilateral knees.  

An April 1990 operative report indicated a diagnosis of left 
lateral meniscus tear.
An August 2002 treatment report from T.M.P., M.D., noted a 
longstanding history of back and knee problems.

A September 2004 treatment record from  D.M.D., M.D., 
indicated that the veteran complained of bilateral knee pain.  
The doctor noted a previous right knee arthroscopy in 1987 
and left knee arthroscopies in 1990, 1991, and 1992.  The 
doctor provided an assessment of a possible meniscus tear 
with a loose body to the left knee currently with an 
effusion.  Subsequent reports indicated continued treatment 
for the left knee.

A December 2005 medical opinion from D.M.D., M.D., indicated 
that the veteran complained of bilateral knee pain resulting 
from a significant amount of parachute jumping during 
service.  The doctor noted the veteran's past surgeries on 
both knees as well as indicated that there was documented 
radiographic evidence of arthritis.  The doctor opined that 
the arthritis in the veteran's knees was potentially related 
to the veteran's military activity, including parachute 
jumping, and further opined that the subsequent treatment and 
number of surgeries were directly or indirectly related to 
the veteran's military activities.  Subsequent private 
treatment records and radiological studies show continued 
treatment for the bilateral knees. 

The veteran was afforded a VA examination of the knees in 
January 2007.  The VA examiner noted that the veteran 
reported completing 65 to 70 parachute jumps while in service 
and that he had an injury during one jump in 1962.  The 
examiner noted that the veteran complained of stiffness, 
weakness, pain, and swelling in the bilateral knees.  There 
was no inflammatory arthritis present.  The examiner stated 
that multiple diagnostic images of the right and left knees 
reviewed were consistent with right and left knee 
osteoarthritis.  The examiner provided a diagnosis of left 
and right knee arthritis.  He opined that while there was 
well documented history that parachute jumping can cause 
repetitive injury to the knees, that given the lack of 
evidence, along with his examination, he could not resolve 
the issue without resorting to mere speculation that the 
veteran's current knee disorders were related to his 
parachute jumps in service.

During his July 2007 hearing, the veteran testified that he 
completed numerous parachute jumps while in service, 
including one jump in 1962 in which he was injured.  The 
veteran explained that during his fourth jump in jump school, 
a fellow soldier partially collapsed the veteran's chute, and 
caused a hard landing from about 75 feet.  The veteran stated 
he was knocked unconscious and was checked over immediately 
after.  The veteran further testified that afterwards he had 
problems with hip pain and his knee locking up while running, 
but he did not seek treatment.

The veteran meets the criteria for service connection under 
38 C.F.R. § 3.303 as his service records demonstrate that the 
veteran participated in numerous parachute jumps during 
service.  The records further demonstrate that the veteran 
has had continuing problems with the bilateral knees, 
including multiple surgeries and injections to control the 
pain.  A private physician in a December 2005 letter opined 
that the veteran's knee problems, including all the 
subsequent treatment and surgeries were directly or 
indirectly related to his parachute jumps during service. The 
physician based his report on the veteran's medical records, 
and a history from the veteran.  While the 2007 VA examiner 
opined that it would be speculation to state that the 
veteran's knee injury was caused by his service, the examiner 
did indicate that there was well documented history that 
parachute jumping can cause repetitive injury to the knees.  

As there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, service connection is warranted 
for osteoarthritis of the knees.


The claim for service connection for lumbar spine


The veteran's report of medical history and examination upon 
entrance into service, both dated July 1961, indicated a 
normal spine.  Examinations in April and May of 1963 also 
indicated a normal spine.  Military records indicate that the 
veteran did complete numerous parachute jumps during his 
active duty, but medical records are silent as to any 
treatment for or complaints of low back pain or injury.  
Report of medical history and examination upon separation 
dated June 1964 also noted a normal spine.  Finally November 
1974 and 1978 enlistment examinations for the Army Reserves 
noted a normal spine.  

The veteran submitted numerous post service medical reports 
indicating treatment for a lumbar back disorder, including 
two lumbar spine surgeries.  

A February 2000 record from Dr. M.J.C., noted that 10 days 
prior to the appointment, the veteran developed the onset of 
left-sided hip/buttock pain while weight lifting, which 
severely worsened the following day.  The doctor provided a 
diagnosis of left S1 radiculaopathy secondary to a herniated 
nucleus pulposus at L5-S1 on the left and recommended a 
diskectomy.  A March 2000 MRI revealed a disc herniation at 
L5-S1.  A March 2000 operative report noted a left L5-S1 
hemilaminotomy and medial facetotomy for microdiskectomy.  

An August 2002 treatment report from Dr. T.M.P., noted a 
longstanding history of back and knee problems, with back 
pain radiating into the right posterior thigh over the last 
several months.  The veteran also complained of some 
longstanding L5-S1 pain since his previous disc surgery.  
Based on a review of an MRI, the doctor noted significantly 
degenerated lumbar discs throughout with evidence of previous 
L5-S1 discectomy with central stenosis, especially at the L4-
5 interspace.

A September 2002 record from Dr. M.J.C., showed complaints of 
radiating pain in the low back, present for three months.  
The doctor provided a diagnosis of lumbar stenosis L3 to L5.  

A February 2004 MRI of the spine indicated canal narrowing 
most pronounced at L4-5 and L3-4, and foraminal narrowing.  
Post surgical changes were seen on the left at L5-S1.  

A March 2004 treatment report from Dr. M.J.C., indicated that 
the veteran was involved in a motor vehicle accident one year 
ago, and had since undergone physical therapy and treatment 
for burning pain in the lower lumbar region.  A March 2004 
operative report noted a diagnosis of left L3-4 and left L4-5 
lumbar stenosis, with herniated nucleus pulposus on the right 
at L4-5.  A July 2005 report indicated three prior back 
surgeries in 1980, 2000, and 2004.

An April 2005 MRI of the lumbar spine noted a large right 
paracentral L4-5 disc herniation (extrusion), and 
degenerative changes at multiple levels.

The veteran was afforded a VA examination of lumbar spine in 
January 2007.  The VA examiner noted that the veteran 
reported completing 65 to 70 parachute jumps while in service 
and that he had an injury during one jump in 1962.  The 
veteran reported that he had an onset of low back pain in 
service, which he attributed to his parachute jumps.  The 
examiner noted low back symptoms, including low paraspinal 
muscle pain, right worse than left, and radiation of pain 
down the left leg.  The examiner provided a diagnosis of 
lumbar degenerative disc disease.  He opined that while there 
was well documented history that parachute jumping can cause 
repetitive injury to the back, that given the lack of 
evidence, along with his examination, he could not resolve 
the issue without resorting to mere speculation that the 
veteran's current back disorder was related to his parachute 
jumps in service.

During his July 2007 hearing, the veteran testified that he 
completed numerous parachute jumps while in service, 
including one jump in 1962 to which he attributes his lumbar 
spine disability.  The veteran also testified that he began 
having back problems in the late 1960s and sought 
chiropractic treatment in the late 1960s, 1970s, and 1980s, 
but the records were no longer available.  The veteran stated 
he had three back surgeries; one in 1980 for his neck, and 
two others in 2000 and 2004 for his lumbar spine. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a lumbar spine disability.  A 
review of the veteran's service medical records shows no 
complaints or findings indicative of any lumbar spine 
disorders, during service, or at separation.  Thus, there is 
no evidence of a lumbar spine disorder in service.

The first documentation of any low back disability was a 
February 2000 treatment report revealing a diagnosis of left 
S1 radiculopathy secondary to a herniated nucleus pulposus at 
L5-S1, nearly three decades after discharge from service.  
The treatment report attributed the veteran's lumbar spine 
pain to the veteran's history of onset of low back pain after 
lifting weights 10 days prior to the examination.  
Additionally, while the December 2005 private medical opinion 
noted complaints of low back pain and knee pain, the doctor 
only attributed the veteran's bilateral knee disabilities to 
service but did not provide a statement regarding the 
veteran's low back disability.  Finally, while the veteran 
attributed his lumbar spine disability to his parachute jumps 
during service both during his hearing and in written 
statements, as a lay person, the veteran lacks the capacity 
to provide evidence that requires specialized knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

Thus, there is no competent evidence showing a causal nexus 
between any aspect of the veteran's period of service and his 
lumbar spine disorder.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant; the benefit of 
the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 










ORDER

Service connection for osteoarthritis of the right knee, 
status post surgeries, is granted.

Service connection for osteoarthritis of the left knee, 
status post surgeries,  is granted.

Service connection for degenerative disc disease of the 
lumbar spine is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


